 
DEED OF HYPOTHEC
ON THE UNIVERSALITY OF MOVABLE PROPERTY
EXECUTED by the parties hereto as of the 26th day of August, 2008.

     
BETWEEN:
  WARNACO OF CANADA COMPANY, a company duly amalgamated under the laws of Nova
Scotia, having its registered office at 1959 Upper Water Street, Halifax, Nova
Scotia, Canada, B3J 3N2 and its principal place of business at 20600 Clark
Graham Blvd., Baie d’Urfé, Québec, Canada, H9X 4B6,
 
   
 
  (hereinafter referred to as the “Grantor”)
 
   
AND:
  BANK OF AMERICA, N.A., a national banking association organized under the
federal laws of the United States of America, having a place of business at 335
Madison Avenue, New York, New York 10017 herein acting (i) for its own benefit
as Lender (acting through its Canada branch) and as Collateral Agent for its own
benefit and the benefit of the other present and future Secured Parties, and
(ii) as solidary creditor of such other present and future Secured Parties, and
any successors thereto in such capacities,
 
   
 
  (hereinafter referred to as the “Collateral Agent”)

THE PARTIES HERETO HAVE AGREED AS FOLLOWS:

1.   SECURED OBLIGATIONS       The hypothec granted by this deed secures the
performance of the following obligations (hereinafter collectively called the
“Secured Obligations”):

  1.1   the prompt payment, as and when due and payable, of all the Secured
Obligations (as such term is defined in the Credit Agreement, hereinafter
defined) of the Grantor; for the purposes of this deed, the term “Credit
Agreement” shall mean that certain credit agreement dated on or about the date
hereof among, inter alia, the Grantor, as Borrower, the financial institutions,
together with their respective successors and assigns, listed on the signature
pages thereof from time to time, as Lenders, and the Collateral Agent, as the
same may be amended, supplemented, revised, restated or replaced from time to
time; unless otherwise defined herein, all capitalized words and expressions
when used herein shall have the same meaning as ascribed thereto in the Credit
Agreement;

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



2

  1.2   the strict performance and observance by the Grantor of all the
agreements, warranties, representations, covenants, conditions and obligations
made pursuant to this deed, the Credit Agreement or the other Loan Documents,
all as now in effect or as hereafter entered into or amended; and     1.3   the
prompt payment, as and when due and payable, of all other amounts now or
hereafter owing by the Grantor to the Collateral Agent or any other Secured
Party under the Credit Agreement or the other Loan Documents, including by way
of guarantee or indemnity, whether now existing or hereafter incurred, matured
or unmatured, direct, indirect or contingent, including any extensions and
renewals thereof and including the payment of all amounts payable hereunder and
the legitimate costs (including, without limitation, all reasonable fees,
charges and disbursements of counsel) that the Collateral Agent may incur to
recover the obligations secured hereby and to preserve the Hypothecated Property
(as such expression is hereinbelow defined).

2.   HYPOTHEC

  2.1   Amount of Hypothec         To secure the performance of the Secured
Obligations, the Grantor hereby hypothecates in favour of the Collateral Agent
the property described in Section 2.2 hereof for the sum of Fifty Million
Canadian dollars (Cdn$50,000,000.00) bearing interest at the rate of Twenty-Five
percent (25%) per annum from the date hereof, compounded annually.     2.2  
Description of Hypothecated Property         The hypothec charges the
universality of all the Grantor’s movable property, present and future,
corporeal and incorporeal, of whatsoever nature and kind and wheresoever
situated (hereinafter collectively called the “Hypothecated Property”),
including, without limitation, all tools and equipment pertaining to the
enterprises of the Grantor, all claims and customer accounts, all securities
(including, without limitation, those described in Schedule “B” hereto), all
patents, trademarks and other intellectual property rights (including, without
limitation, those described in Schedule “A” hereto) and all corporeal movables
included in the assets of any of the Grantor’s enterprises kept for sale, lease
or processing in the manufacture or transformation of property intended for
sale, for lease or for use in providing a service.     2.3   Interpretation    
    The parties hereto acknowledge and confirm as follows:

  2.3.1   that “General Security Agreement” shall mean that certain General
Security Agreement dated on or about the date hereof between the

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



3

      Grantor, as Debtor, and the Collateral Agent, as same may be amended,
supplemented, revised, restated or replaced from time to time;

  2.3.2   that the hypothec created on the Hypothecated Property pursuant to
this deed is not and shall not be construed as a floating hypothec within the
meaning of articles 2715 et seq. of the Civil Code of Québec;     2.3.3   that
the hypothec constituted hereunder will remain in full force and effect for the
full amount stipulated in Section 2.1 hereof until such time as an express
written discharge is executed by the Collateral Agent and delivered to the
Grantor. The hypothec, security and rights hereby created in favour of the
Collateral Agent will not be extinguished, reduced, novated or otherwise
affected by any payments made to or amounts received by the Collateral Agent,
directly or indirectly, from the Grantor or any other party or as a result of
any insurance indemnities arising from loss or damage to any of the Hypothecated
Property or by reason of the collection of any claims hypothecated hereunder;
and     2.3.4   that should the Secured Obligations at any time be fully
extinguished without an express discharge of the hypothec created hereunder
having been granted, and should any new Secured Obligations arise, the security
created hereunder will secure such new Secured Obligations in the same manner
and to the same extent as if there had never occurred an extinction of any of
the Secured Obligations and the Grantor is and shall remain obligated under the
provisions hereof. The Grantor shall be deemed to have obligated itself for such
new Secured Obligations pursuant to the provisions hereof and the hypothec
herein created shall secure such new Secured Obligations as contemplated by
Article 2797 of the Civil Code of Québec.

3.   GRANTOR’S UNDERTAKINGS

  3.1   Alienation         The Grantor agrees not to alienate, lease or
otherwise dispose of any of the Hypothecated Property outside the ordinary
course of business of its enterprise unless the Collateral Agent gives its prior
written consent or unless otherwise permitted under the Credit Agreement (each,
an “Authorized Transaction”).         In the event of any alienation or rental
other than an Authorized Transaction, the Grantor (who shall not be relieved of
any default resulting from such alienation or rental) shall immediately inform
the Collateral Agent of the details of such alienation or rental and shall in
particular provide the Collateral Agent with a

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



4

      description of the alienated or leased property and any property acquired
in replacement, the name and address of the acquirer or lessee, as well as
details concerning the proceeds of such alienation or rental.

  3.2   Transformation         The Grantor may not, without the Collateral
Agent’s prior written consent, or unless otherwise permitted under the Credit
Agreement, transform any of the movables forming part of the Hypothecated
Property either by incorporating such movables into an immovable or by combining
or mixing them with other movables so as to form new property, unless such
immovable or new property are themselves subject or made subject to the hypothec
hereby granted or unless such transformation is made in the ordinary course of
operating an enterprise of the Grantor that is engaged in the business of
manufacturing or transforming property. In no event, however, may the Grantor
transform any such property where such transformation would result in the
Collateral Agent’s security or rights hereunder, including in particular their
rank, being diminished.         In the event of any such transformation, even
without the Collateral Agent’s authorization, the Grantor (who shall not be
relieved of the default resulting from the failure to obtain authorization)
shall immediately inform the Collateral Agent of the details of such
transformation and shall in particular provide the Collateral Agent with a
description of the property thereby affected, the name and address of the owner
of the property that may result therefrom and the address where such property is
located.     3.3   Notice of Change of Registered/Head Office         The
Grantor shall not change the location of its registered head office or domicile
except in accordance with the Credit Agreement.

4.   PROVISIONS APPLICABLE TO THE HYPOTHEC ON CLAIMS       The following
provisions apply to claims owed to the Grantor and hypothecated in favour of the
Collateral Agent, including present and future rents payable under current and
future leases affecting all or part of the Hypothecated Property.

  4.1   Collection         Except for those claims consisting of securities
pledged to the Collateral Agent, the Grantor shall have authority to collect
payments of interest and repayments of capital made on the claims included in
the Hypothecated Property hypothecated in favour of the Collateral Agent
pursuant to this deed, as they fall due. The Collateral Agent may withdraw this
authorization by written notice upon the occurrence of an Event of Default or an
event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default. Notwithstanding

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



5

      the foregoing, the Collateral Agent may at any time take all necessary
steps to set up this hypothec against the debtors of the hypothecated claims. In
such event, the Grantor undertakes to remit to the Collateral Agent, upon
request, all titles, documents, registers, invoices and accounts evidencing the
claims or relating thereto, whatever the nature of their medium and whatever the
form in which they are accessible, whether written, graphic, taped, filmed,
computerized, or other.

      Any payment received by the Grantor on account of any hypothecated claim
other than pursuant to the foregoing authorization shall be received for the
Collateral Agent’s account, and, during the continuance of an Event of Default,
shall not entitle the Grantor to the amounts collected and shall be kept
separate from the Grantor’s other property at all times and remitted forthwith
by the Grantor to the Collateral Agent without compensation.        
Notwithstanding the provisions of Section 3.1 hereof, the Grantor is not
authorized to alienate any claim forming a part of a universality of claims
hypothecated in favour of the Collateral Agent without the latter’s prior
written consent, or unless otherwise permitted under the Credit Agreement.    
4.2   Collateral Agent’s Rights         The Collateral Agent shall not be
obliged to exercise its rights to the hypothecated claims or to ensure their
recovery from the Grantor, whether by legal proceedings or otherwise. Should the
Collateral Agent decide to collect the hypothecated claims, it shall be at
liberty following the occurrence and during the continuance of an Event of
Default to negotiate such arrangements as it deems appropriate with the Grantor
or third parties, to enter into agreements with them with respect to the claims
and any security securing the claims, and even to waive the claims and such
security, the whole without the Grantor’s consent or intervention, and the
Collateral Agent shall not thereby incur any liability toward or be accountable
to the Grantor. Unless the Grantor so requests in writing, the Collateral Agent
shall not be obliged to inform the Grantor of any irregularity in the payment of
any amounts due on the claims. Apart from its obligation to remit to the Grantor
any sums collected over and above the amount of the Secured Obligations in
principal, interest and costs, the Collateral Agent shall not be accountable to
the Grantor with respect to the status of the collections made or any
transactions and arrangements entered into.     4.3   Information         The
Collateral Agent may, at its discretion, verify the existence and status of the
claims at any time. The Grantor shall provide the necessary assistance and
information for this purpose and shall take such action in this respect as the
Collateral Agent may reasonably request: in particular, consistent with
Section 7.6 of the Credit Agreement, it shall allow the Collateral Agent and its
agents to enter the premises occupied by the Grantor and to consult the
Grantor’s accounting

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



6

      books and registers as well as any document relating to the claims and
make copies thereof.

      The Grantor specifically authorizes the Collateral Agent to communicate
with any third party in order to obtain or transmit any personal information and
any information relating to the claims and to the Grantor for the purpose of
verifying and collecting the claims.         Where the hypothec granted by this
deed affects a claim that is itself secured by a registered hypothec, the
Grantor shall inform the Collateral Agent accordingly and shall supply all the
information that the Collateral Agent may request in this connection.     4.4  
Financial Administration Act (Canada)         Where any of the claims are
subject to the provisions of the Financial Administration Act (Canada), the
Grantor hereby sells, assigns and transfers the same absolutely to the
Collateral Agent so that, upon a withdrawal of authorization as referred to in
Section 4.1 hereof, the Collateral Agent shall be free to complete the
formalities required to make such assignment fully enforceable.

5.   PROVISIONS APPLICABLE TO THE HYPOTHEC ON SECURITIES

  5.1   Interpretation         Unless otherwise indicated by the context,
“securities” means bills of exchange, notes, shares, warrants, bonds, debentures
and other securities considered or acknowledged as securities, as well as the
renewals, substitutions and additions to which they are subject and the
securities and other property received or issued pursuant to any transformation
of such securities, along with all income derived and all rights arising
therefrom.     5.2   Delivery         The Grantor shall deliver to the
Collateral Agent, or to a mutually agreed upon third party, for the benefit of
the Secured Parties, all certificates and instruments representing or evidencing
any securities, whether now existing or hereafter acquired, in suitable form for
transfer by delivery or, as applicable, accompanied by such Grantor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Collateral
Agent.         The Collateral Agent shall have the right, following an Event of
Default and without notice to the Grantor, to transfer to or to register in its
name or in the name of its nominees any hypothecated securities. The Collateral
Agent shall

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



7

      have the right at any time to exchange any certificate or instrument
representing or evidencing any hypothecated securities for certificates or
instruments of smaller or larger denominations.

      The Grantor further undertakes to turn over to the Collateral Agent or to
such third party, as soon as the Grantor becomes entitled thereto, the renewals,
substitutions and additions to which such securities are subject and the
securities and other property received or issued upon the purchase, redemption,
conversion, cancellation or any other transformation thereof, along with any
income derived and any rights arising therefrom, the same, where applicable, to
be duly endorsed in blank for transfer and accompanied by any power of attorney,
document and confirmation that the Collateral Agent may reasonably require for
such purpose.     5.3   Dividends and other Distributions         Unless an
Event of Default has occurred and is continuing, the Grantor may collect all
cash dividends payable in respect of the securities, provided that all cash
dividends payable in respect of the securities which are determined by the
Collateral Agent, in its absolute discretion, to represent in whole or in part
an extraordinary, liquidating or other distribution in return of capital, shall
be paid to the Collateral Agent and retained by it as part of the Hypothecated
Property. The Collateral Agent shall be entitled to receive directly, and to
retain as part of the Hypothecated Property;

  (a)   all other or additional stock or securities or property (other than
cash) paid or distributed by way of dividend in respect of the securities;    
(b)   all other or additional stock or other securities or property (including
cash) paid or distributed in respect of the securities by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and     (c)   all other or additional stock or other securities
or property which may be paid in respect of the securities by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar corporate reorganization or other disposition of securities.

      If any sum of money or property so paid or distributed in respect of any
Pledged Collateral shall be received by the Grantor, the Grantor shall, until
such money or property is paid or delivered to the Collateral Agent, hold such
money or property in trust for the Collateral Agent, segregated from other funds
of the Grantor, as additional security for the Secured Obligations, except as
otherwise permitted by the Credit Agreement.

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



8

  5.4   Voting, etc.

      Until the occurrence of an Event of Default, the Grantor shall be entitled
to vote any and all securities and to give consents, waivers or ratifications in
respect thereof; provided that no vote shall be cast or any consent, waiver or
ratification given or any action taken which would violate or be inconsistent
with any of the terms of the Credit Agreement or this deed or any other
instrument or agreement or document relating to the Secured Obligations
(including any Loan Document) or which would have the effect of materially
impairing the position or interests of the Collateral Agent. All such rights of
the Grantor to vote and to give consents, waivers and ratifications shall cease
in case an Event of Default shall occur and be continuing whereupon the
Collateral Agent shall be entitled, without limiting its other rights and
remedies hereunder, to vote all or any part of the securities whether or not
transferred in the Collateral Agent’s name and give all consents, waivers and
ratifications in respect of the securities and otherwise act with respect
thereto as though it were the outright owner thereof.     5.5   Subsidiaries    
    The Grantor shall not, and shall not permit any of its Subsidiaries (to the
extent the Stock of such Subsidiary constitutes Collateral), without the consent
of the Collateral Agent, agree to any amendment of any Constituent Document that
in any way adversely affects the perfection or opposability of the security
interest or hypothecation or pledge of the Collateral Agent in, on or of the
hypothecated securities hypothecated by the Grantor hereunder or any election to
turn any previously uncertificated Stock that is part of the Pledged Collateral
into certificated Stock.     5.6   Standard of Care         The Collateral Agent
shall not be:

  (a)   obliged to protest a security, or take steps or institute proceedings to
interrupt prescription or protect the securities against depreciation or
devaluation or make them productive;     (b)   obliged to protect the Grantor
against loss relating to a security; or     (c)   obliged to vote with respect
to a security or a subscription, conversion or other right pertaining thereto,
or to any merger, consolidation, reorganization, receiving order, bankruptcy,
insolvency proceedings, compromise or arrangement, or concerning the deposit of
a security or otherwise, and shall not be obliged to participate in or take any
action in relation to such matters, except where the Grantor has provided the
Collateral Agent with written instructions to do so and where, in the Collateral
Agent’s opinion, the security and the rights conferred hereunder

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



9

      would not be thereby diminished, and upon payment of such indemnity or
remuneration as the Collateral Agent may require.

6.   POSSESSION OF PROPERTY       This deed creates a hypothec without delivery
notwithstanding the undertakings contained in Section 5.2 hereof.   7.   DEFAULT

  7.1   Events of Default         The Grantor shall be considered in default
hereunder upon the occurrence of an Event of Default under the Credit Agreement.
    7.2   Effects         Without limiting its right, at any time and at its
discretion, to demand payment of any Secured Obligations payable on demand and
without prejudice to any rights and remedies which it has pursuant to agreements
with the Grantor or at law (in particular with respect to hypothecated claims),
the Collateral Agent, upon the occurrence of an Event of Default under the
Credit Agreement, may demand immediate and full payment of the amounts owing on
account of the Secured Obligations, which shall forthwith become due and
payable, and exercise, at its discretion, without restriction and without any
prior notice other than such notices as are required by law, any rights and
remedies which it has pursuant to this deed or at law, including, in particular,
the following hypothecary rights:

  -   taking of possession for purposes of administration;     -   taking in
payment;     -   sale by the Collateral Agent;     -   sale by judicial
authority.

  7.3   Collateral Agent’s Rights         Irrespective of the particular remedy
exercised by the Collateral Agent in the event of a default hereunder, the
following provisions shall apply in addition to any provisions that may by law
apply in the circumstances, the Grantor expressly agreeing thereto:

  7.3.1   the Grantor undertakes to assemble and voluntarily surrender the
Hypothecated Property to the Collateral Agent upon request, at such place or
places as may be specified by the Collateral Agent, and agrees

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



10

      not to put any impediment in the way of, but rather to facilitate by all
legal means, the exercise of the powers hereby granted to the Collateral Agent
and not to interfere therewith; in addition, the Collateral Agent may, but shall
not be obliged to, conduct a verification of the Hypothecated Property, assemble
or move any of such property or take proceedings or do or take any act or action
in relation to the Hypothecated Property that it may deem advisable, the whole
at the Grantor’s expense. The Collateral Agent may take such steps as it
considers necessary or desirable to obtain possession of all or any part of the
Hypothecated Property and, to that end, the Grantor agrees that the Collateral
Agent, its servants or Collateral Agents or Receiver (as hereinafter defined)
may enter upon lands and premises where the Hypothecated Property may be found
for the purpose of taking possession of and/or removing the Hypothecated
Property or any part thereof. In the event of the Collateral Agent taking
possession of the Hypothecated Property, or any part thereof, the Collateral
Agent shall have the right to maintain the same upon the premises on which the
Hypothecated Property may then be situated. The Collateral Agent may, in a
reasonable manner, take such action or do such things as to render any
Hypothecated Property unusable;

  7.3.2   the Collateral Agent may, in addition, at its discretion and at the
Grantor’s expense, whether after the Grantor has surrendered the Hypothecated
Property and until the Collateral Agent has exercised the hypothecary right
which it intends to exercise, or whether after the Collateral Agent has chosen
to take possession of the Hypothecated Property for purposes of administration,
use or operate all or any part of the Hypothecated Property (without being
obliged to make such property productive), change the destination of or alienate
such property by onerous title (except for Hypothecated Property of little
value) or charge such property with a hypothec or other real right, enter into
or renew any leases for such amounts and on such terms and conditions as the
Collateral Agent reasonably deems appropriate, make any repairs or renovations
or undertake or complete any work;     7.3.3   the Collateral Agent may, in the
exercise of its rights, renounce any right belonging to the Grantor, even where
no valuable consideration is received;     7.3.4   the Collateral Agent shall
not be bound to make an inventory, take out insurance or furnish other security
to secure the performance of its obligations;     7.3.5   the Collateral Agent
may, at its discretion, take possession, through its officers, agents or
mandataries, of all or any part of the Hypothecated Property, with full power to
carry on, manage and conduct the

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



11

      Grantor’s business; the Collateral Agent may use the Hypothecated Property
or any information that it obtains by reason of its administration for its own
benefit;

  7.3.6   the Grantor, through its officers and directors, shall forthwith
execute such documents and transfers as may be necessary to place the Collateral
Agent in legal possession of the Hypothecated Property and the business of the
Grantor in connection therewith, and thereupon all the powers, functions, rights
and privileges of each and every one of the directors and officers of the
Grantor shall cease and terminate with respect to the Hypothecated Property;    
7.3.7   the Collateral Agent shall not be obliged to render an account with
respect to its actions in the exercise of its hypothecary rights, except as
stipulated by law. Should the Collateral Agent see fit to render an account, it
may do so in summary fashion;     7.3.8   for the purpose of exercising any of
its rights, the Collateral Agent may make use of any premises on which the
Hypothecated Property is located, the whole at the Grantor’s expense;     7.3.9
  the Collateral Agent may, at its discretion, decide to sell and dispose of the
Hypothecated Property as a whole or in separate parcels, by tender, public
auction or private contract, on such date and on such terms and conditions as
the Collateral Agent may stipulate, after giving such prior notices as are
required by articles 2784 and following of the Civil Code of Québec, and the
Collateral Agent may make such sale for cash or credit upon such reasonable
conditions as to upset or reserve bid or price and as to terms of payment as it
may deem proper, and may rescind or vary any contract of sale that may have been
entered into and resell such property under any of the powers conferred by this
deed, adjourn any such sale from time to time and execute and deliver to the
purchaser or purchasers of the said property or any part thereof good and
sufficient deed or deeds for the same, the Grantor hereby giving the Collateral
Agent an irrevocable power of attorney for the purpose of making such sale and
executing such deeds, and any such sale made as aforesaid shall be a perpetual
bar in law and in equity against the Grantor and its assigns and against any
other persons who may claim the said property or any part thereof from the
Grantor or its assigns;     7.3.10   the Collateral Agent, or its agents or
representatives, may become purchasers at any sale of the Hypothecated Property,
whether made under the power of sale herein contained or pursuant to foreclosure
or other legal proceedings; and

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



12

  7.3.11   the Collateral Agent may, in addition to any other rights it may
have, appoint by instrument in writing a receiver or receiver and manager (both
of which are herein called a “Receiver”) of all or any part of the Hypothecated
Property or may institute proceedings in any court of competent jurisdiction for
the appointment of such a Receiver. Any such Receiver is hereby given and shall
have the same powers and rights and exclusions and limitations of liability as
the Collateral Agent has under this deed or at law. In exercising any such
powers, any such Receiver shall, to the extent permitted by law, act as and for
all purposes shall be deemed to be the agent of the Grantor and the Collateral
Agent shall not be responsible for any act or default of any such Receiver. The
Collateral Agent may appoint one or more Receivers hereunder and may remove any
such Receiver or Receivers and appoint another or others in his or their stead
from time to time. Any Receiver so appointed may be an officer or employee of
the Collateral Agent. A court need not appoint, ratify the appointment by the
Collateral Agent of or otherwise supervise in any manner the actions of any
Receiver. Upon the Grantor receiving notice from the Collateral Agent of the
taking of possession of the Hypothecated Property or the appointment of a
Receiver, all powers, functions, rights and privileges of each of the directors
and officers of the Grantor with respect to the Hypothecated Property shall
cease, unless specifically continued by the written consent of the Collateral
Agent.

  7.3.12   In addition to any of Collateral Agent’s rights contained in this
deed, the Grantor does hereby agree with the Collateral Agent and the Secured
Parties, that the Collateral Agent shall have any other rights, remedies and
powers given to the Collateral Agent under Section 6 of the General Security
Agreement, inasmuch as applicable to the Grantor in the Province of Quebec, and
each such right, remedy and power is hereby incorporated by reference, mutatis
mutandis.

8.   REPRESENTATIONS, WARRANTIES AND COVENANTS

  8.1   Representations and Warranties         In addition to and not in
substitution for any representation and warranty contained in this deed, the
Grantor does hereby represent and warrant to and in favour of the Collateral
Agent and the Secured Parties that each representation and warranty made in the
Credit Agreement and the General Security Agreement, inasmuch as applicable to
the Grantor, is hereby reiterated and restated by the Grantor and each such
representation and warranty is hereby incorporated by reference, mutatis
mutandis, and is hereby confirmed as true and correct as of the date hereof.

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



13

  8.2   Covenants and Agreements

      In addition to and not in substitution for any covenant, agreement,
undertaking and condition contained in this deed, the Grantor does hereby
covenant and agree with the Collateral Agent and the Secured Parties, that it
shall comply with, and ensure the compliance of, all covenants, agreements,
undertakings and conditions given under the Credit Agreement and the General
Security Agreement, inasmuch as applicable to the Grantor, and each such
covenant, agreement, undertaking and condition is hereby incorporated by
reference, mutatis mutandis.     8.3   Survival         All representations,
warranties, covenants, agreements, undertakings and conditions made in the Loan
Documents, which, if not true, accurate and complete when made and which, if not
performed in accordance with the terms thereof, are material, shall be
considered to have been relied on by the Collateral Agent and the Secured
Parties and shall survive the execution and delivery of this deed or any
investigation made at any time by or on behalf of the Collateral Agent and any
disposition or payment of the Secured Obligations until repayment and
performance in full of the Secured Obligations and termination of all rights of
the Grantor that, if exercised, would result in the existence of Secured
Obligations.

9.   MISCELLANEOUS PROVISIONS

  9.1   Nature of the Secured Obligations         Each of the Secured
Obligations of the Grantor is indivisible.     9.2   Nullity of a Provision    
    In the event that any provision of this deed is declared null and void or is
deemed not to have been written, the other provisions of this deed shall be
severable from such provision and shall continue to have full force and effect.
    9.3   Application of Payments         Any insurance indemnity, as well as
any other amount or other property received by the Collateral Agent in the
exercise of the rights conferred upon it by this deed or by law or in any other
manner with respect to any of the Hypothecated Property, may be retained by the
Collateral Agent as Hypothecated Property or applied to the payment of the
Secured Obligations, whether or not they are due. Any amount collected by the
Collateral Agent, even on account of the voluntary performance of the Secured
Obligations, shall be applied in accordance with Section 2.13 of the Credit
Agreement.         Should any of the Hypothecated Property or its proceeds be in
a currency different from that of the Secured Obligations, the Collateral Agent
is hereby

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



14

      authorized to convert the amount or the claim in question into the
currency of the Secured Obligations at the Collateral Agent’s rate of exchange
for the currencies concerned on the date the payment is applied.

  9.4   Rights Cumulative and Exercise of Remedies         The rights hereby
created are in addition to and not in substitution for any other right or
security held by the Collateral Agent. The exercise by the Collateral Agent of
any of its rights and remedies shall not prevent it from exercising any other
right or remedy conferred upon it by this deed or any other security or by law.
        The Collateral Agent may, separately or successively, exercise the
rights conferred upon it by this deed on any part of the Hypothecated Property,
without being obliged to do so on the entire Hypothecated Property and without
prejudice to its rights and remedies with respect to the remaining Hypothecated
Property, and it shall not be in any way obliged to exercise its rights and
remedies against any other person liable for the Secured Obligations or to
realize any other security securing the Secured Obligations.         The
Collateral Agent may delegate the exercise of its rights or the performance of
its obligations arising from this deed to another person upon written notice to
the Grantor and may in such case, subject to Section 11.19 (Confidentiality) of
the Credit Agreement, supply to such other person any information that it holds
on the Grantor or on the Hypothecated Property.     9.5   Amendments in Writing
        None of the terms or provisions of this deed may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that
schedules to this Agreement may be supplemented (but no existing provisions may
be modified and no Collateral may be released except as provided in Section 9.18
hereof) through amendments in a form reasonably acceptable to the Collateral
Agent, in each case duly executed by the Collateral Agent and the Grantor.    
9.6   Notices         All notices, requests and demands to or upon the
Collateral Agent or the Grantor hereunder shall be effected in the manner
provided for in Section 11.8 (Notices, Etc.) of the Credit Agreement; provided,
however, that any such notice, request or demand to or upon the Grantor shall be
addressed to the Grantor’s notice address set forth in such Section 11.8 or to
its principal place of business as set forth herein.

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



15

  9.7   Notice of Default

      The mere expiry of the time limit for performing any of the Secured
Obligations shall serve to put the Grantor in default, without any notice or
demand being required for that purpose.     9.8   No Waiver by Course of
Conduct; Cumulative Remedies         Neither the Collateral Agent nor any other
Secured Party shall by any act (except by a written instrument pursuant to
Section 9.5 (Amendments in Writing)), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.     9.9   Successors and Assigns  
      This Agreement shall be binding upon the successors and assigns of the
Grantor and shall inure to the benefit of the Collateral Agent and each other
Secured Party and their successors and assigns; provided, however, that the
Grantor may not assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Collateral Agent.
    9.10   Power of Attorney         The Grantor hereby grants to the Collateral
Agent and each of its officers, agents, correspondents or mandataries, including
any depositary or Receiver (as hereinafter defined), an irrevocable power of
attorney with full powers of substitution and revocation, to do, make and
execute, for the Grantor and in its name, all such deeds, documents, transfers,
assignments, hypothecs, assurances, consents and things as the Collateral Agent
may deem necessary or appropriate to be done, made or executed by the Grantor to
protect the Collateral Agent’s rights hereunder and/or preserve the Hypothecated
Property and to give effect to all the provisions of this deed and the documents
and other acts, matters and things that the Grantor has agreed to do, make and
execute or that may be required in the exercise of the powers conferred upon the
Collateral Agent by this deed, and in particular, without limiting the
generality of the foregoing, to endorse or transfer all or any part of the
securities, if any, included in the Hypothecated Property over to the Collateral
Agent or its officers, agents, correspondents or mandataries,

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



16

      including any depositary, so that the Collateral Agent or its officers,
agents, correspondents or mandataries may be registered as sole owners of such
securities, and to obtain from any taxation authority at any time, if deemed
useful, any information necessary to allow the Collateral Agent to determine the
amount of the Grantor’s indebtedness to such taxation authorities. The Grantor
also grants to each of such persons holding its power of attorney the right to
use its name whenever they may deem it necessary or appropriate to do so for the
purposes hereof and the Grantor further ratifies and confirms, and undertakes to
ratify and confirm, all acts and actions done or taken by each of such persons
in connection herewith. Notwithstanding anything to the contrary in this
paragraph, the Collateral Agent agrees that it shall not exercise any right
under the power of attorney provided for in this paragraph unless an Event of
Default shall be continuing.

  9.11   Indemnification         The Grantor hereby agrees and undertakes to
indemnify the Collateral Agent and the other Secured Parties and save and hold
it harmless from and against any and all losses, expenses, costs and liabilities
(including reasonable legal fees and disbursements) that the Collateral Agent
and the other Secured Parties or any of its or their agents, mandataries or
persons holding its or their power of attorney may sustain or incur in the
exercise of the powers and rights conferred upon the Collateral Agent hereunder.
    9.12   Interpretation         References herein to gender shall include all
genders and the singular shall include the plural and vice versa, as required by
the context.     9.13   Further Assurances         The Grantor hereby agrees to
do, make and execute, at its own expense, all such deeds, documents and things
as may be necessary or advisable, in the opinion of the Collateral Agent’s legal
counsel, to give effect to the provisions of this deed, including without
limiting the generality of the foregoing, in order that a valid and enforceable
hypothec be created and maintained on any property forming part of the
Hypothecated Property as of the execution of this deed or at any time in the
future.     9.14   Divisions and Titles         The division of this deed into
sections, sections and subsections and the insertion of titles are for ease of
reference only and shall not influence its meaning or construction.

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



17

  9.15   Entire Agreement

      This deed, together with the other Loan Documents, represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereto concerning the Secured Obligations.    
9.16   Applicable Law         This deed shall be governed and construed in
accordance with the laws in force in the Province of Quebec. It must also be
interpreted so that any Hypothecated Property located in another jurisdiction be
affected by a valid security under the applicable law of such other
jurisdiction.     9.17   Additional Grantors         Pursuant to Section 7.11
(Additional Personal Property Collateral and Guaranties) of the Credit
Agreement, the Grantor shall be required to cause any Subsidiary to execute and
deliver to the Collateral Agent a Deed of Hypothec substantially in the form
hereof unless otherwise agreed by the Administrative Agent.     9.18   Release
of Collateral      
(a)  At the time provided in Section 10.7(b)(i) of the Credit Agreement, the
Collateral shall be released from the Liens hereby and this deed and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and the Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantor. At the request and sole
expense of the Grantor following any such termination, the Collateral Agent
shall deliver to the Grantor any Collateral of the Grantor held by the
Collateral Agent hereunder and execute and deliver to the Grantor, at the sole
expense of the Grantor, such documents as the Grantor shall reasonably request
to evidence such termination.
     
(b)  If the Collateral Agent shall be directed or permitted pursuant to
Section 10.7(b)(ii) or (iii) of the Credit Agreement to release any Lien created
hereby upon any Collateral (including any Collateral sold or disposed of by the
Grantor in a transaction permitted by the Credit Agreement), such Collateral
shall be released from the Lien created hereby to the extent provided under, and
subject to the terms and conditions set forth in, Section 10.7(b)(ii) or
(iii) of the Credit Agreement. In connection therewith but subject to the terms
of the Credit Agreement, the Collateral Agent, at the request and sole expense
of the Grantor, shall execute and deliver to the Grantor, all releases or other
documents reasonably necessary or desirable for the release of the Lien created
hereby on such Collateral.
     
(c)  At the request and sole expense of the Grantor, the Grantor shall be
released from its obligations hereunder in the event that all the capital stock
of the Grantor shall be so sold or disposed (but only so long as such sale or
other disposition is

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



18

      permitted under the Credit Agreement); provided, however, that the Grantor
shall have delivered to the Collateral Agent, at least ten Business Days prior
to the date of the proposed release, a written request for release identifying
the Grantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Grantor in form and substance reasonably
satisfactory to the Collateral Agent stating that such transaction is in
compliance with the Loan Documents.

  9.19   Reinstatement         The Grantor further agrees that, if any payment
made by any Loan Party or other Person and applied to any of the Secured
Obligations is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or the proceeds of Collateral are required to be returned by any
Secured Party to such Loan Party or other Person, its estate, trustee, receiver
or any other party, including the Grantor, under any bankruptcy law, provincial
or federal law, common law or equitable cause, then, to the extent of such
payment or repayment, any Lien or other Collateral securing such liability shall
be and remain in full force and effect, as fully as if such payment had never
been made or, if prior thereto the Lien granted hereby or other Collateral
securing such liability hereunder shall have been released or terminated, such
Lien or other Collateral shall be reinstated in full force and effect, and such
prior release or termination shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of the
Grantor in respect of the amount of such payment.     9.20   Explanation of
Contract         The Grantor confirms that the Collateral Agent has provided it
with adequate explanations concerning the nature and scope of this deed and that
it has had an opportunity to consult a lawyer, notary or other adviser in
connection therewith.     9.21   Acknowledgement         The Grantor hereby
acknowledges that it has received and taken cognizance of an original executed
copy of the Loan Documents and is familiar with all the provisions thereof.    
9.22   Precedence         Except as limited herein, in the event that any
provisions of this deed contradict, are inconsistent with and are otherwise
incapable of being construed in conjunction with the provisions of the Credit
Agreement or the General Security Agreement, the provisions of the Credit
Agreement or the General Security Agreement, as applicable, shall take
precedence over those contained in this deed. Notwithstanding the foregoing, in
the event that granting of security interest provisions in the Credit Agreement
or the General Security Agreement contradict

Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



19

      and are otherwise incapable of being construed in conjunction with the
provisions of this deed, such provisions of this deed shall take precedence over
those contained in the Credit Agreement or the General Security Agreement.

  9.23   Counterparts         This deed may be executed in any number of
counterparts each of which when executed and delivered is an original but all of
which taken together constitute one and the same instrument; any party may
execute this deed by signing any counterpart of it.     9.24   Language        
The parties hereto confirm that it is their wish that this deed and all
documents relating thereto, including notices, be drawn up in the English
language. Les parties aux présentes confirment leur volonté que cet acte de même
que tous documents, y compris tous avis, s’y rapportant soient rédigés en langue
anglaise.

[the remainder of this page is intentionally left blank]
[signature page follows]
Deed of Hypothec — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this Deed of
Hypothec at the place and as of the date first above written.

            WARNACO OF CANADA COMPANY,
as Grantor
      Per:         /s/ Lawrence R. Rutkowski       Name:   Lawrence R.
Rutkowski      Title:   Vice-President     

            BANK OF AMERICA, N.A.,
as Collateral Agent
      Per:       /s/ Kevin W. Corcoran       Name:   Kevin W. Corcoran     
Title:   Vice President     

Deed of Hypothec — Warnaco of Canada Company (2008)